ICJ_074_TransborderArmedActions_NIC_HND_1988-12-20_JUD_01_PO_01_FR.txt. 108

DÉCLARATION DE M. LACHS
[Traduction]

L'arrêt de la Cour doit nécessairement ne traiter et ne résoudre que des
questions de procédure (compétence et recevabilité). On peut reprocher
aux arrêts de ce genre d’être apparemment empreints de juridisme.

C'est cependant une des activités essentielles de tout tribunal que de
trancher des questions de procédure puisque ces questions déterminent
l'attitude qu’il adopte quant au sort à réserver à un différend porté devant
lui. En prenant une telle décision, la Cour peut soit statuer définitivement
sur ce différend, soit ouvrir la voie à l'examen au fond. Lorsqu'elle se pro-
nonce, la Cour doit veiller avec le plus grand soin à décourager toute ten-
tative de porter devant elle un différend en l’absence de fondement de
juridiction adéquat, sans pour autant nier aux Etats le droit qui est le leur
de bénéficier de ses décisions lorsqu'il existe un tel fondement. Il suffit
parfois d’ouvrir la voie à l'examen au fond pour qu’un différend trouve sa
solution.

Dans la présente affaire, la Cour a dû prendre des décisions qui
n'étaient pas sans soulever de délicates questions, ainsi qu’il ressort de la
lecture de l’arrêt. La responsabilité des juges était grande, qu’il s'agisse de
l'examen de la situation dans laquelle l’affaire s’inscrivait ou de l’aspect
juridique de leur responsabilité.

La Cour n’a pas préjugé l’avenir. Les Parties conservent donc leur
liberté d’action et toutes possibilités de trouver des solutions.

Toutes ces considérations m’ont conduit à donner mon appui à cette
décision de la Cour. Sur les dix-neuf arrêts à l’élaboration desquels j’ai
participé, c’est le dix-huitième pour lequel j’ai voté affirmativement.

(Signé) Manfred Lacus.

43
